No. 20-0024, Frank A. v. Donnie Ames, Superintendent, Mt. Olive Correctional Complex
                                                                                  FILED
Armstead, Justice, concurring, in part, and dissenting,                      November 19, 2021
                                                                                   released at 3:00 p.m.
in part, joined by Chief Justice Jenkins:                                      EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA


              I concur with much of the majority opinion. I dissent in part, however,

because I do not believe that ex post facto principles bar application of the post-

incarceration supervision statute, West Virginia Code § 62-12-26 (eff. June 6, 2003), to

Frank A.’s conviction.1 I maintain this position because I believe the evidence reflects that

at least a portion of the criminal conduct for which he was indicted and convicted took

place after the statute became effective.

              This is not the first time Frank A. has been before this Court. He appealed

his underlying criminal conviction in 2014. State v. Frank A., No. 14-0439, 2015 WL

867912 (W. Va. Feb. 27, 2015) (memorandum decision). In affirming his conviction, we



              1
                When the post-incarceration supervision statute was first enacted, it
provided as follows:

       (a) Notwithstanding any provision of this code to the contrary, any defendant
       convicted after the effective date of this section of a violation of section
       twelve, article eight, chapter sixty-one of this code or a felony violation of
       the provisions of article eight-b, eight-c or eight-d of said chapter may, as
       part of the sentence imposed at final disposition, be required to serve, in
       addition to any other penalty or condition imposed by the court, a period of
       supervised release of up to fifty years. The period of supervised release
       imposed by the provisions of this section shall begin upon the expiration of
       any period of probation, the expiration of any sentence of incarceration or
       the expiration of any period of parole supervision imposed or required of the
       person so convicted, whichever expires later. . . .

2003 W. Va. Acts 524, 525 (S.B. 654) (emphasis added).
noted that he had been convicted on counts nine, ten, eleven, and twelve of the indictment,

all of which pertained to sexual abuse perpetrated against A.A. Id., 2015 WL 867912, at

*2. Significantly, we described A.A.’s trial testimony this way:

              A.A. testified that her father lived with her family from 2003
              to 2004. Over the course of those two years, when A.A. was
              between the ages of thirteen and fifteen, petitioner repeatedly
              attempted to sexually assault her by dragging her into the
              laundry room and fondling her. A.A. testified that she fought
              back. When she was fifteen, A.A. told her mother about the
              assaults. Her mother immediately took her to a police station
              and filed charges.

Id., 2015 WL 867912, at *1 (emphasis added). This description accords with the timeframe

charged in the indictment, which accuses Frank A. of committing his crimes “on or about

and between the ___ day of January, 2003, and the ___ day of December, 2004, in Harrison

County, West Virginia[.]” This description also accords with the timeframe established by

the jury’s verdict, which found Frank A. “guilty . . . as charged in Count[s nine, ten, eleven,

and twelve] of the indictment.” (Emphasis added.) “A jury’s verdict represents a finding

that a crime was committed as alleged in the indictment.” United States v. Calabrese, 825

F.2d 1342, 1346 (9th Cir. 1987).

              Despite our own prior findings and the jury’s verdict, the majority finds that

“the only reasonable inference which may be drawn from the evidence is that [the incidents

of abuse] occurred prior to January, 2003.” (Emphasis added.) The majority reaches this

conclusion by seizing on the victim’s testimony that the incidents happened in a trailer in

Enterprise, West Virginia, and the investigating officer’s representation that A.A. and her

family lived at Maple View Apartments in Clarksburg, West Virginia, for 2003. However,

                                              2
A.A. also testified that she was living in Enterprise in 2003, and there is no reason to

assume that the jury attached more credibility to the investigating officer’s testimony than

A.A.’s testimony regarding where the incidents occurred. Both places are located in

Harrison County.

              Instead of weighing contradictory testimony, I believe we must begin by

assuming the jury’s finding is correct. “[A]ppellate review is not a device for this Court to

replace a jury’s finding with our own conclusion. On review, we will not weigh evidence

or determine credibility. Credibility determinations are for a jury and not an appellate

court.” State v. Guthrie, 194 W. Va. 657, 669, 461 S.E.2d 163, 175 (1995) (footnote

omitted). As Guthrie emphasized, “[i]t is for the jury to decide which witnesses to believe

or disbelieve. Once the jury has spoken, this Court may not review the credibility of the

witnesses.” Id., 194 W. Va. at 669 n.9, 461 S.E.2d at 175 n.9.

              As Frank A. argues, deference to the jury verdict means assuming that “on

two discrete instances occurring sometime between January of 2003 and December of

2004, [Frank A.] sexually abused A.A.” 2 Because the post-incarceration supervision

statute became effective on June 6, 2003, the question becomes whether the evidence

reflects that at least part of the criminal conduct for which he was convicted under the

indictment took place after the statute became effective. I believe that it does.




              2
               The jury convicted Frank A. of two counts, each, of sexual abuse in the first
degree (counts nine and eleven) and sexual abuse by a parent, guardian, or custodian
(counts ten and twelve).
                                              3
             A.A. testified that the abuse began when she was thirteen and continued until

she was fifteen. Because Frank A. denied the abuse altogether, and because the jury found

him guilty, he cannot challenge this testimony. Cf. State v. Larry A.H., 230 W. Va. 709,

713, 742 S.E.2d 125, 129 (2013) (per curiam) (finding no prejudice when indictment was

amended to reflect trial evidence because “defense was simply that [appellant] did not

commit the crimes”). There is no dispute that A.A. was born on May 18, 1988. This means

that she became a thirteen-year-old on May 18, 2001, a fourteen-year-old on May 18, 2002,

and a fifteen-year-old on May 18, 2003. It also means that she remained a fifteen-year-old

until May 17, 2004.

             These milestones become significant when we consider Frank A.’s own

testimony regarding his living arrangements in the winter and spring of 2003. According

to his trial testimony, he lived in Maple View Apartments in January and February 2003.

When he and his wife separated, he went to live in the Parsons Hotel, where he remained

during March, April, and May 2003, when A.A. turned fifteen. According to Frank A., he

did not return to Maple View Apartments until June 2003.

             It is not clear what day in June Frank A. returned to Maple View Apartments,

but he was not there for many days before he and his family moved out. He testified,

             [A]fter I got back with my wife in June 2003, we moved from
             the Maple View Apartments. I mean, we just got this




                                            4
              apartment in Grafton called the Sunset Terrace.[ 3] I mean, we
              got it right off the bat.
                      And (inaudible) drove up there to Grafton and they just
              gave us the apartment because they had one available. I mean,
              and then they said it would be a few days before we could move
              in so I went back to Maple View (inaudible) and we moved out
              June 9th.[ 4]


(Emphasis added.) Frank A. went on to testify that the family subsequently “moved back

to Enterprise where we used to live” and that he was living in Enterprise when he was

arrested in August 2003. As noted above, the post-incarceration supervision statute

became effective on June 6, 2003, which was at or about the time Frank A. returned to the

home and after A.A. had turned fifteen. As the majority points out, A.A. disclosed the

abuse on or about August 3, 2003. There is no need to track Frank A.’ movements after

this, because A.A. testified that there was no subsequent abuse.

              As we noted in Frank A., A.A. testified to repeated abuse and abuse that

lasted until she was fifteen. 2015 WL 867912, at *1 (“[W]hen A.A. was between the ages

of thirteen and fifteen, petitioner repeatedly attempted to sexually assault her by dragging

her into the laundry room and fondling her.”). From his own testimony, it is clear that

Frank A. was living with the family in Harrison County in January and February 2003,

when A.A. was fourteen. Since the abuse lasted until A.A. was fifteen, and since Frank A.


              3
                Frank A.’s sister-in-law’s testimony indicates that this apartment was
located in Taylor County and that the family remained there “for a little over two months”
before returning to Enterprise.
              4
               Working backwards, a “few days” before June 9, 2003, is June 7, 2003,
which is the day after the post-incarceration supervision statute became effective.
                                             5
was out of the home in May 2003 when A.A. turned fifteen, the abuse could not have

happened until June 2003 when Frank A. returned to the home. From his testimony, we

do not know what day in June 2003 Frank A. returned home, but we know that he remained

there until at least June 9, 2003, which was three days after the post-incarceration statute

became effective. We also know that he returned to Harrison County with his family for a

brief time in August 2003.

              Accordingly, based on this testimony and timeline, it appears that at least

some of the abuse for which Frank A. was convicted happened after the post-incarceration

statute became effective on June 6, 2003. When a person commits multiple criminal acts

and those criminal acts continue after a statute imposing greater punishment becomes

effective, it does not violate ex post facto principles to apply the greater punishment to the

criminal acts that occurred after the law changed. See Calabrese, 825 F.2d at 1346 (“When

it convicted Logan on Counts I [conspiracy to manufacture and distribute

methamphetamine] and II [manufacturing and distributing methamphetamine 5], the jury

found that the crimes took place until November 2, 1984. Therefore, it was not ‘plain error’

for the district court to apply the increased penalties of the Act which became effective on

October 12, 1984.”).

              We denied habeas relief under similar circumstances in Adkins v. Ames, No.

19-0229, 2020 WL 2735442 (W. Va. May 26, 2020) (memorandum decision). Mr. Adkins



              Like sexual abuse, manufacturing and distributing methamphetamine can
              5

be committed in a single instance.
                                              6
had been charged with committing six counts of sexual assault in the first degree and one

count of sexual abuse in the first degree between March 2003 and March 2008. 6 Id. at *1.

He pled guilty to one count of sexual assault in the first degree, id., but he did not designate

the date of the offense, id. at *2, and the circuit court imposed a term of post-incarceration

supervised release, id. at *1. On habeas appeal, we refused his request for habeas relief,

noting that the petitioner had been charged with “multiple acts of sexual assault over a five-

year period” and finding that his “sentence of supervised release does not violate the

principle . . . that the statute should not be applied to an individual who committed an

enumerated offense prior to the enactment of the statute.” Id. at *2. 7

              Thus, while I concur in the majority’s opinion that Frank A. is entitled to no

relief on his other habeas grounds, I respectfully dissent from the majority’s opinion

because I believe that he is also entitled to no relief on the alleged ground of ex post facto

punishment. I have been authorized to state that Chief Justice Jenkins joins me in

dissenting from the majority opinion.




              As noted above, the post-incarceration supervision statute became effective
              6

on June 6, 2003.
              7
                In Adkins, we also noted that the defendant’s plea was knowing and
voluntary and made with an understanding that he could be sentenced to a term of post-
incarceration supervised release, id., but these differences in fact do not undermine the
relevant principle to be drawn from our decision in that matter.
                                               7